1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ROY ABUEG,                                         Case No.: 1:19-cv-00178 NONE JLT
12                 Plaintiff,                           ORDER CLOSING CASE
13          v.
14   SAN JOAQUIN COMMUNITY HOSPITAL,
     et al.,
15
                   Defendants.
16
17          The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice with each side to bear their own fees and costs. (Doc. 30) The Federal Rules of Civil
19   Procedure Rule 41 makes such stipulations effective immediately with further order of the Court.
20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is
21   DIRECTED to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     February 6, 2020                           /s/ Jennifer L. Thurston
25                                                    UNITED STATES MAGISTRATE JUDGE

26
27
28
